REQUESTED BY: Roy E. Gardner, Director, Nebraska Department of Personnel.
Pursuant to section 81-1350, R.S.Supp., 1978, may an award of twenty-five dollars be given to a state employee for a suggestion which results in cost savings of less than $500?
Yes.
This is in response to the request for an opinion written by former Director of Personnel, Roy E. Gardner, concerning the State Employee Suggestion System, sections81-1346, et seq., R.S.Supp., 1978, which was established by LB 286, 1978. This inquiry involves section 81-1350, R.S.Supp., 1978, which provides:
   "Any award granted shall be the greater of twenty-five dollars or five per cent of the amount of savings referred to in section 81-1353, but not to exceed the limitations provided for in section 81-1351."
Specifically, the issue raised concerns whether twenty-five dollars may be awarded if the cost savings is less than $500 or whether $500 is the minimum cost savings required before an award can be granted, since twenty-five dollars is five percent of $500.
It is an established principle that:
   "In the construction of a statute, effect must be given, if possible, to all its several parts. No sentence, clause or word should be rejected as meaningless or superfluous, if it can be avoided; but the subject of the enactment and the language employed, in its plain, ordinary and popular sense, should be taken into account, in order to determine the legislative will." Pettigrew v. Home Ins. Co., 191 Neb. 312, 214 N.W.2d 920 (1974); quoting, Pierce Co. v. Century Indemnity Co. (1939),  136 Neb. 78, 285 N.W. 91 (1939).
The ordinary use of the word `or' in a statute is as a disjunctive that marks an alternative generally corresponding to `either.' 82 C.J.S., Statutes, § 335, p. 674.
Employing the above-stated principles of statutory construction, we conclude that the language of section 81-1350, specifically, `. . . the greater of twenty-five dollarsor five percent of the amount of savings. . .' (emphasis added), provides alternative methods of determining the amount of the award rather than establishing a minimum cost savings required to grant an award.
The amount of the award is twenty-five dollars or five percent of the cost savings resulting from the suggestion, whichever amount is greater. For example, if an employee suggestion results in a cost savings of one hundred dollars, the amount of the award is twenty-five dollars, since that amount is greater than five dollars, i.e. five percent of one hundred dollars. If the cost savings is one thousand dollars the amount of the award is fifty dollars.
We have examined the legislative history and we find nothing therein which indicates a legislative intent contrary to the clear import of the language employed.